 

--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.3
 
Wellcare of Florida, Inc.  d/b/a Staywell Health Plan of Florida 
Medicaid HMO Contract
 
AHCA CONTRACT NO. FA615
AMENDMENT NO. 1



THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
"Vendor", is hereby amended as follows:


1.
Standard Contract, Section II, Item A, Contract Amount, the first sentence is
hereby revised to now read as follows:



 
To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $1,246,085,621.00 (an increase of $28,056,746.00), subject
to availability of funds.



2.
Standard Contract, Section III, Item C., Contract Managers, sub-item 2. is
hereby amended to now read as follows:



 
2.
The Vendor’s Contract Manager’s name, address and telephone number for this
Contract is as follows:



 
Geoffrey L. Petrie

 
HealthEase Health Plan of Florida, Inc.

 
8735 Henderson Road

 
Tampa, FL  33614-3988

 
(813) 865-5038



3.
Attachment I, Section B, Method of Payment, Item 1, General, the first paragraph
is hereby revised to now read as follows:



 
Notwithstanding the payment amounts which may be computed with the rate tables
specified in Exhibit III, the sum of total capitation payments under this
Contract shall not exceed the total Contract amount of $1,246,085,621.00 (an
increase of $28,056,746.00).



4.
Attachment I, Exhibit I, Maximum Enrollment Levels, is hereby deleted in its
entirety and replaced with Exhibit I-A, Revised Maximum Enrollment Levels,
attached hereto and made a part of the Contract.  All references in the Contract
to Exhibit I, Maximum Enrollment Levels shall, hereinafter refer to Exhibit I-A,
Revised Maximum Enrollment Levels.



5.
Attachment I, Exhibit II, Capitation Rates, is hereby deleted in its entirety
and replaced with Exhibit II-A, Revised Capitation Rates, attached hereto and
made a part of the Contract.  All references in the Contract to Exhibit II,
Capitation Rates, shall hereinafter refer to Exhibit II-A, Revised Capitation
Rates.



All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


This Amendment and all its attachments are hereby made a part of the Contract.


This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
 
AHCA CONTRACT  No. FA615, Amendment No.1, Page 1 of 2

--------------------------------------------------------------------------------


 
Wellcare of Florida, Inc.  d/b/a Staywell Health Plan of Florida 
Medicaid HMO Contract

    This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
 
    IN WITNESS WHEREOF, the parties hereto have caused this four (4) page
amendment (which includes all attachments hereto) to be executed by their
officials thereunto duly authorized.


WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
SIGNED BY:  /s/  Todd S. Farha    
SIGNED BY:  /s/  Andrew C. Agwunobi    
NAME: Todd S. Farha
NAME: Andrew C. Agwunobi, M.D.
TITLE: President and CEO
TITLE: Secretary
DATE: 5/29/2007
DATE: 5/31/2007



List of Attachments/Exhibits included as part of this Amendment:
 
Specify Type
Letter/ Number                                
Description                      
Exhibit
I-A
Revised Maximum Enrollment Levels (1 Page)
Exhibit
II-A
Revised Capitation Rates (1 Page)





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
AHCA CONTRACT  No. FA615, Amendment No.1, Page 2 of 2

--------------------------------------------------------------------------------


 
EXHIBIT I-A 
REVISED MAXIMUM ENROLLMENT LEVELS
 
 TABLE 1
ENROLLMENT LEVELS
 
County
Maximum Enrollment Level
Brevard
14,000
Broward
25,000
Dade
25,000
Hernando
15,000
Hillsborough
28,000
Lee
15,000
Manatee
12,000
Palm Beach
15,000
Pasco
7,000
Pinellas
15,000
Polk
25,000
Orange
38,000
Osceola
12,000
Sarasota
6,000
Seminole
6,000
St. Lucie
4,500
Sumter
4,500





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA615, Exhibit I-A, Page 1 of 1      


--------------------------------------------------------------------------------



EXHIBIT II-A
REVISED CAPITATION RATES




A.           Table 2 - General Capitation Rates plus Mental Health Rates:


Area 3 Counties:
 
County
Provider Number
Sumter
015016916

 
 
Area 9 Counties:
 
County
Provider Number
St. Lucie
015016915



B.           Table 4 - General Capitation Rates plus Mental Health Rates plus
Transportation:

Area 3 Counties:
 
County
Provider Number
Hernando
015016901



Area 5 Counties:
 
County
Provider Number
Pasco
015016903
Pinellas
015016904



Area 6 Counties:
 
County
Provider Number
Hillsborough
015016902
Manatee
015016912
Polk
015016905



Area 7 Counties:
 
County
Provider Number
Orange
015016906
Seminole
015016908
Osceola
015016907
Brevard
015016913



Area 8 Counties:
 
County
Provider Number
Lee
015016911
Sarasota
015016914



Area 9 Counties:
 
County
Provider Number
Palm Beach
015016910



Area 10 Counties:
 
County
Provider Number
Broward
015016900



Area 11 Counties:
 
County
Provider Number
Miami-Dade
015016909

 
 
AHCA Contract No. FA615, Exhibit II-A, Page 1 of 1